Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Arguments
Applicant’s arguments have been considered but are moot as the amendment to the independent claims necessitates a new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claims 14 and 20, the claims have been amended to require the structure to include a top surface and a weight supporting portion spaced from the top surface. The claim then recites” the one or more mounts attached to the weight supporting portion and the one or more supports extending upwardly from the one or more mounts generally toward the top surface, wherein the structure attachment portion is distinct from the structure; at least one solar panel portion coupled to the structure attachment portion and configured to hold one or more solar panels, the at least one solar panel portion adjacent to the top surface, wherein the top surface is not configured to support a weight of the tracking apparatus and the weight supporting portion is able to support a weight of the solar tracking apparatus”. Emphasis added. These limitations are not supported by the instant disclosure. There is no disclosure or reference to a “weight supporting portion” or any embodiment wherein the supports of the structural attachment portion can be somehow be extending upwardly from the top surface but then also couple to the solar panels which are adjacent the top surface. Additionally, there is no support for a configuration wherein the top surface has the solar panels disposed thereon and the attachment structure configured thereon but somehow does not support the weight of the entire device thereon. The negative limitation recitation in Claim 14 must be expressly supported in the disclosure which it is not. The new matter must be removed from the claims. Revision is required. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 14 and 21, in view of the 112a rejection as set forth above, the amendment to the claims are indefinite as it is unclear what Applicant is attempting to capture by recitation of the top surface and weight supporting portion of the structure being configured in the manner set forth in the claim. 

All claims not addressed are rejected as depending from Claim 14 or 20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110023863 by Andretich in view of US 20130057023 by Kim et al (hereinafter Kim). 
 
Regarding Claim 1, Andretich discloses a solar collection apparatus comprising a support surface of a vehicle (120 Fig. 3 teaching the claimed “a structure”) and support rails which are mounted to the support surface (142 Fig. 2, 3 teaching the claimed “a structure attachment portion”. Although Andretich is silent as to how the rails are mounted, in order to be fixed to a vertical support panel, it is necessarily true that they must be affixed in some manner, thereby the means by which they are affixed, being routine and conventional in the art such as for example, bolts, would constitute the claimed “including one or more mounts to be coupled to the structure”. The claimed subject matter simply 

Andretich discloses a solar collector array connected to the support rails (130 Fig. 2, 3). It is clear from the disclosure that the solar collector array is movably mounted as it can go from a flush to angled position regarding the support rails (Fig. 2 and 3) thereby teaching the claimed “one or more solar panel portion coupled to the structure attachment portion”. Each solar collector array holds a plurality of solar cells (132 Fig. 3 teaching the claimed “configured to hold one or more solar panels”). The support surface is a structurally and materially distinct element from the support rails and from the solar collector array such that each is “distinct” as required by the claimed “wherein the structure attachment portion is distinct from the structure, wherein the at least one solar panel portion is distinct from the structure attachment portion, and wherein the structure attachment portion and the at least one solar panel portion are distinct from the one or more solar panels”.  

The solar collector array is movable about one direction in relation to the support surface thereby not disclosing the required two direction mobility. 

However, Kim discloses a solar panel tracking apparatus attached to a vehicle surface wherein the solar panel support which holds a plurality of solar panels (11 Fig. 1) is movable about two directions in relation to a vehicle surface by use of actuators (18 Fig. 4-6 teaching the claimed “the at least one solar panel portion moveable in at least two directions relative to the structure attachment portion”). Kim discloses the actuators move support rails so as to tilt the panels to track the sun during the day ([0010] teaching the claimed “one or more actuators coupled to the at least one solar panel portion, the 

Kim also discloses the use of sensors to assist in tracking solar movement during the day to optimize the solar panel positioning via use of for example, a tilt sensor ([0050-0052] teaching the claimed “one or more sensors configured to track at least one of a position or movement of the solar panel portion relative to at least one of the structure attachment portion or the structure;  the one or more sensors including at least one of an accelerometer, a tilt meter, a gyroscopic sensor, a capacitive displacement sensor, an inclinometer, or an optical sensor”). Kim also discloses use of a controller to receive data from the sensors and control the actuators ([0048]-[0051] teaching the claimed “and a controller operably coupled to the one or more actuators and the one or more sensors responsive to 
the one or more sensors sensing, the controller configured to control the one or more actuators so the one or more solar panels held by the at least one solar panel portion generally face the sun”). 

Andretich’s design would be improved by use of Kim’s two-axis tracking so as to increase solar capture and as such, it would have been obvious to a skilled artisan to employ the actuator system disclosed by Kim into Andretich’s assembly, in order to increase solar capture through two-axis solar tracking. 

 	Regarding Claim 2, modified Andretich discloses panel supports which extend from a position wherein the support rails are mounted on the vehicle to the panel assembly (Kim 12 Fig. 1 teaching the claimed “wherein the structure attachment portion include one or more supports extending from the one or more mounts”).  
 


Therefore, absent a showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to use steel and aluminum respectively for the features cited, as these are common materials in vehicles.  The examiner notes that materials selection according to suitability or intended use is within the ambit of one of ordinary skill in the art.
 
Regarding Claim 4, modified Andretich discloses two or more actuators wherein a corner actuator moves the panel in a direction opposing the direction a center actuator moves the panel (Kim Fig. 1-6 teaching the claimed “wherein the one or more actuators include: a first actuator configured to controllably move the at least one solar panel portion in an azimuth direction responsive to direction from the controller;  and a second actuator configured to controllably move the at least one solar panel portion in an altitude direction responsive to direction from the controller”).  
 
Regarding Claim 5, modified Andretich discloses the panel portion including the base and a holder moveably coupled to the base (Andretich [0034] teaching the claimed “wherein the at least one solar panel portion includes a base moveably coupled to the structure attachment portion and a holder moveably coupled to the base, the holder configured to hold the one or more solar panels, the base moveable relative to the structure attachment portion using the first actuator and the holder moveable relative to the base using the second actuator”).  
 

 
Regarding Claim 7, modified Andretich discloses the use of a plurality of solar panel assemblies (Andretich Fig. 3 for example teaching the claimed “wherein the at least one solar panel portion includes a first solar panel portion and a second solar panel portion, and wherein the first solar panel portion is distinct from and operates independently from the second solar panel portion”).  
 
Regarding Claim 8, modified Andretich discloses the use of a plurality of solar cells forming panels wherein a plurality of panels may be included in one array (Andretich Fig. 3 teaching the claimed “wherein the one or more solar panels are reversibly coupled to the at least one solar panel portion”). As an ordinary artisan may which to remove panels for repair or replacement, absent an expressed teaching of permanent affixation, it would be obvious to allow for the panels to be “reversibly” installed. 
 
Regarding Claim 9, modified Andretich discloses the sensors may include a magnetometer (Kim [0048] teaching the claimed “wherein the one or more sensors further include a magnetometer”).  
 
Regarding Claim 10, modified Andretich discloses a GPS may be used to detect the location of the device (Kim [0048]) thereby rendering obvious its use in modified Andretich’s vehicle, teaching the 
 
Regarding Claim 12, modified Andretich is silent as to the weight of the device, however, as the solar assembly is mounted onto a wing which is projected over an area for shading under which beds or tables are disposed (Andretich Fig. 4 and 5), it would be obvious to minimize the weight so as to reduce the risk of buckling and injuring those occupying the shaded space, thereby rendering obvious the claimed “wherein the solar tracking apparatus weighs less than 1000 pounds”. 
 
Regarding Claim 13, although modified Andretich is silent as to the waterproof and dustproof nature of the apparatus, it is routine and conventional in the art to prevent moisture ingress into panels due to degradation and to prevent dust collection due to blocking solar absorption therefore, a skilled artisan would appreciate that any panel for use outdoors with the possibility of exposure to the elements would necessarily be waterproof and dustproof to ensure operation, thereby rendering obvious the claimed “wherein the solar tracking apparatus is waterproof and dustproof”. 
 
Regarding Claim 14, Andretich discloses a system comprising a trailer wing which has a top surface on which solar panels are installed and a back surface which supports the solar arrays via support legs (Fig. 3-4 teaching the claimed “a structure including a top surface and a weight supporting portion spaced from the top surface”). As the entire weight of the array would be supported via the support legs, the top surface does not support the weight whereas the back does, reading on the claimed “wherein the top surface is not configured to support a weight of the tracking apparatus and the weight supporting portion is able to support a weight of the solar tracking apparatus.”



Andretich discloses a solar collector array connected to the support rails (130 Fig. 2, 3). It is clear from the disclosure that the solar collector array is movably mounted as it can go from a flush to angled position regarding the support rails (Fig. 2 and 3) thereby teaching the claimed “at least one solar panel portion coupled to the structure attachment portion, the at least one solar panel portion adjacent to the top surface”. Each solar collector array holds a plurality of solar cells (132 Fig. 3 teaching the claimed “configured to hold one or more solar panels”). The support surface is a structurally and materially distinct element from the support rails and from the solar collector array such that each is “distinct” as required by the claimed “wherein the structure attachment portion is distinct from the structure, wherein the at least one solar panel portion is distinct from the structure attachment portion, and wherein the structure attachment portion and the at least one solar panel portion are distinct from the one or more solar panels”.  

The solar collector array is movable about one direction in relation to the support surface thereby not disclosing the required two direction mobility. 

However, Kim discloses a solar panel tracking apparatus attached to a vehicle surface wherein the solar panel support which holds a plurality of solar panels (11 Fig. 1) is movable about two directions in relation to a vehicle surface by use of actuators (18 Fig. 4-6 teaching the claimed “the at least one solar panel portion moveable in at least two directions relative to the structure attachment portion”). Kim discloses the actuators move support rails so as to tilt the panels to track the sun during the day ([0010] teaching the claimed “one or more actuators coupled to the at least one solar panel portion configured to move the at least one solar panel portion relative to the structure attachment portion”). Panel supports which extend from a position wherein the support rails are mounted on the structure to the panel assembly (Kim 12 Fig. 1 teaching the claimed “wherein the structure attachment portion include one or more supports extending from the one or more mounts the one or more supports extending upwardly from the one or more mounts generally toward the top surface”).  In view of the 112a rejection of Claim 14 above, as the top surface of the structure has the entire apparatus disposed thereon, it is not possible for the supports to extend upward toward the top surface. Therefore, Examiner interprets the claim such that the supports extending upward from the structure attachment portion reads on the claim. 

Kim also discloses the use of sensors to assist in tracking solar movement during the day to optimize the solar panel positioning via use of for example, a tilt sensor ([0050-0052] teaching the claimed “one or more sensors configured to track at least one of a position or movement of the solar panel portion relative to at least one of the structure attachment portion or the structure, the one or more sensors including at least one of an accelerometer, a tilt meter, a gyroscopic sensor, a capacitive displacement sensor, an inclinometer, or an optical sensor”). Kim also discloses use of a controller to receive data from the sensors and control the actuators ([0048]-[0051] teaching the claimed “a 

Andretich’s design would be improved by use of Kim’s two-axis tracking so as to increase solar capture and as such, it would have been obvious to a skilled artisan to employ the actuator system disclosed by Kim into Andretich’s assembly, in order to increase solar capture through two-axis solar tracking. 

Regarding Claim 15, modified Andretich discloses the structure may be a vehicle (Andretich Fig. 1 teaching the claimed “wherein the structure includes a moveable structure”).  
 
Regarding Claim 16, modified Andretich discloses the use of a trailer (Andretich Fig. 1 teaching the claimed “wherein the moveable structure includes a utility trailer”).  
 
Regarding Claim 17, modified Andretich discloses a trailer as the structure, and when in operation, the trailer can be parked and as such, be considered a stationary structure, thereby rendering obvious the claimed “wherein the structure includes a stationary”.  

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Andretich. 

Regarding Claim 20, Kim discloses a solar tracking method comprising using a controller to receive data from one or more sensors which track solar movement for a solar panel relative to a support structure 

	Kim fails to disclose a structure distinct from the support structure. 

	However, Andretich discloses mounting a tiltable solar array onto a wing of a trailer (Fig. 2, 3) wherein the wing may be considered a “structure” which is separate and distinct from the array support elements, teaching the claimed  “wherein the structure attachment portion is distinct from the structure and from the one or more solar panel portion”. 



In combination, modified Kim’s wing has a top surface on which solar panels are installed and a back surface which supports the solar arrays via support legs (Andretich Fig. 3-4 teaching the claimed “a structure including a top surface and a weight supporting portion spaced from the top surface”). As the entire weight of the array would be supported via the support legs, the top surface does not support the weight whereas the back does, reading on the claimed “wherein the top surface is not configured to support a weight of the tracking apparatus and the weight supporting portion is able to support a weight of the solar tracking apparatus.”

The support rails which are mounted to the support surface (142 Fig. 2, 3 teaching the claimed “the structure attachment portion is coupled or couplable to the structure”. Although Andretich is silent as to how the rails are mounted, in order to be fixed to a vertical support panel, it is necessarily true that they must be affixed in some manner, thereby the means by which they are affixed, being routine and conventional in the art such as for example, bolts, would constitute the claimed “the one or more mounts attached to the weight supporting portion”. The claimed subject matter simply combines prior art elements according to known methods to yield predictable results.  See MPEP 2141 (III) Rationale A, KSR v. Teleflex (Supreme Court 2007). 




The solar panels of the tracking apparatus are coupled to the support structure on the top surface of the wing (Kim Fig. 1, Andretich Fig. 2 teaching the claimed “the least one solar panel portion is coupled to the structure attachment portion, the at least one solar panel portion adjacent to the top surface”). 

Regarding Claim 21, modified Kim discloses the supports extend upward from the mounts.  Kim does not show the horizontal extension of the mounts from the support.  In a downward position of the wing, the mounts extend horizontally from the wing (Andretich Fig. 2 teaching the claimed “wherein the one or more supports extending from the one or more mounts extend upwardly from the one or more mounts and the one or more mounts extend horizontally from the one or more support”). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Andretich in view of Kim as applied to Claim 1 above, further in view of  US 20130192659 by Upton et al (hereinafter Upton). 



However, Upton teaches a solar tracker including a wind gauge ([0032] teaching the claimed “further comprising at least one wind gauge”) to account for extreme wind conditions.

Therefore it would be obvious to one of ordinary skill in the art to modify the tracker of modified Andretich by including a wind gauge as an additional sensor, in order to protect the tracker and panel from extreme wind events.

Claims 18-19 are rejected under 35 U.S.C 103 as being unpatentable over Andretich in view of Kim, as applied above, further in view of WO2012071404 by Devillier. 

Regarding Claim 18, modified Andretich teaches the requirements of Claim 14 above but does not teach including a server powered by the panels.

Devillier teaches a solar tracker with a server attached to the panels (see page 19 teaching the claimed “further comprising a server operably coupled to the one or more solar panels, the server configured to provide an intranet”).  Therefore, it would be obvious to one of ordinary skill in the art to modify the structure of modified Andretich by using it to provide power to a server for internet access, in order to provide internet access (for example, the system could be deployed in disaster areas with power outages).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721